Filed 4/22/15 In re A.B. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re A.B., a Person Coming Under the
Juvenile Court Law.
                                                                 D067273
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J517275A)
         Plaintiff and Respondent,

         v.

TRAVIS B.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Kimberlee A.

Lagotta, Judge. Affirmed.

         Neil R. Trop, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Dana C. Shoffner, Deputy County Counsel, for Plaintiff and Respondent.
       Travis B. appeals an order denying reunification services to him under Welfare

and Institutions Code1 section 361.5, subdivision (b)(10). We affirm the order.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Travis B. is the father of A.B., who is now seven years old. He has not seen her

since she was two years old. A.B.'s mother had mental health problems. A.B. lived with

her maternal grandmother and stepgrandfather. In September 2014, the San Diego

County Health and Human Services Agency (Agency) initiated dependency proceedings

on A.B.'s behalf because of ongoing domestic violence between her mother and

grandmother. A.B. said "mommy punched grandma and then grandma punched

mommy."

       A.B. was articulate and had age appropriate motor skills. The Agency did not

approve the maternal grandmother for placement because she had a child welfare and

criminal history, and was currently married to a registered sex offender. The Agency

placed A.B. in foster care.

       Travis told a social worker he last saw A.B. when he was released from prison in

2010. He was currently unable to care for her because he did not have a job or stable

residence. Travis was also involved in a dependency case concerning his infant son

(sibling). The sibling was detained in protective custody at birth in March 2014, because

of the mother's mental health problems. The Agency could not place the sibling with

Travis (as a nonoffending parent) because of his history of substance abuse, current drug



1      Further statutory references are to the Welfare and Institutions Code.

                                             2
use, and extensive criminal history. Travis did not participate in court-ordered

reunification services in his son's case. At the sibling's six-month review hearing on

November 19, 2014, the court terminated reunification services and set a section 366.26

hearing.

       The jurisdiction and disposition hearing in A.B.'s case was held on December 30,

2014. Travis notified his attorney he was unable to attend the hearing and authorized his

attorney to proceed in his absence. The juvenile court received the Agency's reports in

evidence and took judicial notice of the sibling's file. The parents and A.B. did not

present affirmative evidence or cross-examine the social worker.

       The Agency recommended providing reunification services to A.B.'s mother. It

asked the court to deny reunification services to Travis2 under section 361.5, subdivision

(b)(10), which permits the court to deny reunification services to a parent when the court

has terminated services for a sibling of the child and the parent has not subsequently

made a reasonable effort to treat the problems that led to the removal of the sibling from

the parent's care. The social worker said Travis did not make any effort to visit A.B. or to

participate in services in her case.

       The Agency reported that in April 2014, the court had ordered Travis to comply

with his case plan, consisting of substance abuse treatment, random drug testing, and

parenting classes. In April, Travis tested positive for methamphetamine, cocaine, and

marijuana. He met with a substance abuse specialist (SAS) in May but did not appear for


2     The juvenile court found that Travis was A.B.'s statutorily presumed father. (Fam.
Code, § 7611, subd. (d).)

                                             3
intake at the recommended treatment center. The social worker met with Travis and gave

him additional referrals. In July, Travis failed to keep his appointment with an SAS. He

did not show for drug testing in August. The social worker gave him another referral to

the SAS. Travis tested positive for marijuana in early September. Travis met with an

SAS in September, but did not attend orientation at the recommended program,

complaining that the program was too long. He said he was willing to attend a substance

abuse program for an hour several times a week. Travis did not complete another drug

test because he did not have any identification with him. The social worker encouraged

Travis to meet with an SAS and obtain a referral to another substance abuse treatment

program. There is no indication he did so. Travis attended an intake session and one

class of a parenting education program in October, but not did return. On December 10,

when a social worker asked Travis to drug test, he reported he had used marijuana that

morning.

       Through his attorney, Travis asserted A.B. knew he was her father. He requested

reunification services, saying he loved his daughter and wanted to reunify with her.

       The court sustained the dependency petition, removed A.B. from her mother's

custody, and found that placement with Travis would be detrimental to A.B. The court

ordered a plan of reunification services for A.B.'s mother and set a six-month review for

June 15, 2015. The court found there was no evidence to show that Travis made

reasonable efforts to treat the substance abuse problems that had led to the sibling's

removal from his care, and denied reunification services to him under section 361.5,

subdivision (b)(10).


                                             4
                                       DISCUSSION

       Travis contends the denial of reunification services served no useful purpose. He

argues his conduct was not so inherently abusive or severe he could never be entrusted

with the care and welfare of a child. Further, the denial of reunification services to him

did not serve A.B.'s interests in a prompt implementation of a permanency plan because

A.B.'s mother was receiving reunification services. Travis maintains it was in A.B.'s best

interests to order a plan of reunification services for him. He argues in view of his

fundamental interests in A.B.'s care and companionship, and the lack of a rational basis

on which to deny the opportunity to reunify, the juvenile court abused its discretion and

violated his substantive due process rights when it found that section 361.5, subdivision

(b)(10) applied and denied services to him.

       Travis's contentions are without merit. Travis implicitly acknowledges there is

substantial evidence to support the court's findings under section 361.5, subdivision

(b)(10). He did not present any evidence at the hearing to show it was in A.B.'s best

interests to grant reunification services to him. (§ 361.5, subd. (b) [court shall not order

reunification for a parent described in section 361.5, subd. (b)(10) unless it finds by clear

and convincing evidence that reunification is in the child's best interest].) We reject the

argument Travis's due process rights were violated by the denial of services. The

statutory scheme permits denial of services under certain conditions. Here, Travis does

not contest that those conditions exist. In addition, the record permits a reasonable

inference that Travis did not have a relationship with A.B. The record shows that Travis

had not seen his seven-year-old daughter since she was approximately two years old,


                                              5
never supported her, and made only minimal attempts to contact the social worker to

arrange visitation after dependency proceedings were initiated. To the extent Travis

wishes to exercise his fundamental interest in being a parent to A.B., he retains the right

to seek services during the reunification period by showing changed circumstances and

that A.B.'s best interests will be promoted by a modification of the prior order. (§ 388.)

       In asserting there is no rational basis to deny services to him, Travis ignores the

interests of the state in conserving its resources when a parent has not participated in

court-ordered services in a previous case. (§ 361.5, subd. (b)(10); see § 361.5, subd.

(b)(13) [court may deny services to a parent who has a history of extensive and chronic

substance abuse and has resisted prior court-ordered treatment in the three years prior to

the filing of the petition in the current case].) Although there is a presumption in

dependency cases that parents will receive reunification services, "section 361.5,

subdivision (b) is a legislative acknowledgement 'that it may be fruitless to provide

reunification services under certain circumstances.' [Citation]." (Cheryl P. v. Superior

Court (2006) 139 Cal. App. 4th 87, 95-96.)

       Section 361.5, subdivision (b)(10) permits the court to deny reunification services

where the parent previously failed to reunify with a sibling of the child and the parent

subsequently failed to make reasonable efforts to correct the problem that led to the

sibling being removed from the parent's custody. "In enacting section 361.5, subdivision

(b)(10), 'the Legislature has made the decision that in some cases, the likelihood of

reunification is so slim that scarce resources should not be expended on such cases.'

[Citation.] 'Inherent in this subdivision appears to be a very real concern for the risk of


                                              6
recidivism by the parent despite reunification efforts.' [Citation.]" (Cheryl P. v. Superior

Court, supra, 139 Cal.App.4th at p. 96.)

       We conclude the juvenile court did not abuse its discretion or violate Travis's

substantive due process rights when it denied reunification services to him under section

361.5, subdivision (b)(10).

                                      DISPOSITION

       The order denying reunification services to Travis is affirmed.



                                                                     HALLER, Acting P. J.

WE CONCUR:



MCINTYRE, J.



O'ROURKE, J.




                                             7